Name: Commission Regulation (EEC) No 1492/89 of 30 May 1989 amending Regulation (EEC) No 3446/88 laying down transitional provisions on the utilization of advance- fixing certificates for the subsidy for oil seeds in Spain and Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe;  economic policy;  documentation
 Date Published: nan

 No L 147/30 Official Journal of the European Communities 31 , 5 . 89 COMMISSION REGULATION (EEC) No 1492/89 of 30 May 1989 amending Regulation (EEC) No 3446/88 laying down transitional provisions on the utilization of advance-fixing certificates for the subsidy for oil seeds in Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3446/88 (') prohibits the use of the AP part of the certificate provided for in Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (2), as last amended by Regulation (EEC) No 1382/89 (3), and issued in a Member State other than Spain or Portugal, for seeds harvested and processed in Spain or Portugal ; Whereas the grounds for that Regulation apply mutatis mutandis, for advance-fixing certificates issued in Spain or Portugal and used in the other Member States for seeds harvested and processed therein ; Whereas the provisions of Regulation (EEC) No 3446/88 should therefore be extended to deal with this situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3446/88 is hereby amended as follows : 1 . The title is replaced by : 'Commission Regulation (EEC) No 3448/88 of 4 November 1988 laying down transitional provisions on the utilization of advance-fixing certificates for the subsidy for oil seeds', 2. The following Article la is added : 'Article la Until the end of the period referred to in Articles 90 and 257 of the Act of Accession, the AP part of the certificate provided for in Regulation (EEC) No 2681 /83 and issued in Spain or Portugal may not be used for seeds harvested and processed in another Member State.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 302, 5. 11 . 1988, p . 23 . O OJ No L 266, 28 . 9 . 1983, p . 1 . ') OJ No L 139 , 23 . 5 . 1989, p. 7 .